EXHIBIT 10.1
 
AMENDMENT NO. 1
TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT


THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Amendment”) is dated as of April 5, 2011, among MOVADO GROUP, INC., a New York
corporation (“Group”), MOVADO GROUP DELAWARE HOLDINGS CORPORATION, a Delaware
corporation (“DE Holdings”), MOVADO LLC, a Delaware limited liability company
(“LLC”), MOVADO RETAIL GROUP, INC., a New Jersey corporation (“Retail”, and
together with Group, DE Holdings and LLC, collectively, “Borrowers”), the
financial institutions party to the Loan Agreement (as defined below) from time
to time as lenders (collectively, “Lenders”), and BANK OF AMERICA, N.A., a
national banking association, as agent for the Lenders (“Agent”).
 
W I T N E S S E T H:


WHEREAS, Borrowers, Lenders and Agent have entered into an Amended and Restated
Loan and Security Agreement, dated as of July 17, 2009 (as amended or otherwise
modified, extended or renewed from time to time, the “Loan Agreement”), and the
other Loan Documents (as defined in the Loan Agreement); and
 
WHEREAS, Borrowers have requested that Lenders and Agent agree to amend certain
provisions of the Loan Agreement, and Lenders and Agent are willing to agree to
such amendments, subject to the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:
 

SECTION 1.  DEFINITIONS.

 
Capitalized terms used in this Amendment (including in the recitals above) and
not otherwise defined shall have the meanings ascribed to such terms in the Loan
Agreement.
 
SECTION 2.  
ACKNOWLEDGMENTS.

 
2.1  Acknowledgment of Obligations.  The parties hereby acknowledge, confirm and
agree that as of the opening of business on April 5, 2011, Borrowers are
indebted to Lenders and Agent in respect of Revolver Loans in the aggregate
principal amount of $ 0 and in respect of LC Obligations in the aggregate
principal amount of $670,870.54.  Such amounts, together with interest accrued
and accruing thereon (to the extent applicable), and fees, costs, expenses and
other charges relating thereto, each in accordance with the terms of the Loan
Agreement, are unconditionally owing by Borrowers to Agent and Lenders in
accordance with the terms of the Loan Documents, without offset, defense or
counterclaim of any kind, nature or description whatsoever.
 
2.2  Acknowledgment of Security Interests.  Borrowers hereby acknowledge,
confirm and agree that Agent, for the benefit of Secured Parties, has and shall
continue to have valid, enforceable and perfected first priority Liens in the
Collateral.  Such Liens are the only Liens upon the Collateral, except Permitted
Liens.
 
2.3  Binding Effect of Documents.  Borrowers hereby acknowledge, confirm and
agree that: (a) each of the Loan Documents has been duly executed and delivered,
and each is in full force and effect as of the date hereof, (b) the agreements
and obligations of Borrowers contained in the Loan Documents
 
 
 
 

--------------------------------------------------------------------------------

 
 
and in this Amendment constitute the legal, valid and binding obligations of
Borrowers, enforceable against them in accordance with their respective terms,
and Borrowers have no valid defense to the enforcement of such obligations,
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the rights of creditors generally and to
the effect of general principles of equity whether applied by a court of law or
equity, and (c) Agent and Lenders are entitled to the rights, remedies and
benefits provided for in the Loan Documents.
 

SECTION 3. AMENDMENTS.

 
3.1  The following definitions in Section 1.1 of the Loan Agreement are hereby
amended and restated in their entirety as follows:
 
“Applicable Margin: with respect to any Type of Loan, the margin set forth
below, as determined by average Availability for the Fiscal Quarter then most
recently ended (as determined by Agent):
 
 
 
Level
 
 
Average Availability
Base Rate
Revolver
Loans
LIBOR
Revolver
Loans
       
I
Less than or equal to
$5,000,000
 
 
2.25%
 
3.25%
II
Greater than
$5,000,000 and less
than or equal to
$12,500,000
 
 
 
 
2.00%
 
 
 
3.00%
III
Greater than
$12,500,000
 
1.75%
 
2.75%

 
 
If, by the first day of a month, any financial statements and Compliance
Certificate due in the preceding month have not been received, then the margins
shall be determined as if Level I were applicable, from such day until the first
day of the calendar month following actual receipt.”
 
“LIBOR: for any Interest Period with respect to a LIBOR Loan, the per annum rate
of interest (rounded upward, if necessary, to the nearest 1/8th of 1%),
determined by Agent at approximately 11:00 a.m. (London time) two Business Days
prior to commencement of such Interest Period, for a term comparable to such
Interest Period, equal to (a) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
reasonably designated by Agent); or (b) if BBA LIBOR is not available for any
reason, the interest rate at which Dollar deposits in the approximate amount of
such LIBOR Loan would be offered by Bank of America’s London branch to major
banks in the London interbank Eurodollar market.  If the Board of Governors
imposes a Reserve Percentage with respect to LIBOR deposits at any time in which
LIBOR is calculated pursuant to the immediately preceding sentence, then LIBOR
shall be the foregoing rate set forth in the immediately preceding sentence,
divided by 1 minus the Reserve Percentage.”
 
2

--------------------------------------------------------------------------------

 
 
 
3.2  Section 3.2.1 of the Loan Agreement is hereby amended and restated in its
entirety as follows:
 
“3.2.1        Unused Line Fee.  Borrowers shall pay to Agent, for the Pro Rata
benefit of Lenders, a fee equal to 0.375% per annum times the amount by which
the Revolver Commitments exceed the average daily balance of Revolver Loans and
stated amount of Letters of Credit during any month; provided, that such
percentage rate shall be increased to 0.50% per annum for any month in which the
average daily balance of Revolver Loans and stated amount of Letters of Credit
is less than 50% of the Revolver Commitments.  Such fee shall be payable in
arrears, on the first day of each month and on the Commitment Termination Date.”
 
3.3  Section 10.1.1(b) of the Loan Agreement is hereby amended and restated in
its entirety as follows:
 
“(b)           Reimburse Agent for all reasonable charges, costs and expenses of
Agent in connection with (i) examinations of any Obligor’s books and records or
any other financial or Collateral matters as Agent deems appropriate, up to
three times per Loan Year; and (ii) appraisals of Inventory up to two times per
Loan Year; provided, however, that, in the event (A) the Consolidated Fixed
Charge Coverage Ratio is greater than 1.0 to 1.0, (B) Availability for the
immediately preceding period of ninety (90) consecutive days has been greater
than $25,000,000 and (C) the aggregate outstanding balance of the Obligations is
less than $15,000,000, each Borrower shall, and shall cause each Subsidiary to,
reimburse Agent for all reasonable charges, costs and expenses of Agent in
connection with (i) such examinations, up to one time per Loan Year; and (ii)
such appraisals up to one time per Loan Year; provided, further, that if an
examination or appraisal is initiated during an Event of Default, all reasonable
charges, costs and expenses therefor shall be reimbursed by Borrowers without
regard to such limits.  Subject to and without limiting the foregoing, Borrowers
specifically agree to pay Agent’s then standard charges for each day that an
employee of Agent or its Affiliates is engaged in any examination activities,
and shall pay the standard charges of Agent’s internal appraisal group.  This
Section shall not be construed to limit Agent’s right to conduct examinations or
to obtain appraisals (i) at any time in its sole discretion in the event that
internal transfer pricing increases by more than ten percent (10%), at
Borrowers’ expense, and (ii) at any other time in its reasonable determination,
nor to use third parties for such purposes.”
 
3.4  Section 10.2.4 of the Loan Agreement is hereby amended and restated in its
entirety as follows:
 
“10.2.4.     Distributions; Upstream Payments.  Declare or make any
Distributions, except Upstream Payments, pro rata Distributions to holders of
Equity Interests in non-wholly owned Subsidiaries and the acquisition of Equity
Interests of Group in connection with the cashless exercise of stock options,
unless, (a) at the time of the declaration and making of any such Distribution,
no Event of Default has occurred and is continuing and (b) upon giving effect to
the making of any such Distribution, for the four (4) Fiscal Quarter period most
recently ended prior to the proposed date of such Distribution for which
financial statements and a Compliance Certificate have been delivered to Agent
in accordance with Section 10.1.2(a), (b) or (d), as applicable, the
Consolidated Fixed Charge Coverage Ratio (including, for this purpose, such
proposed Distribution) is greater than 1.25 to 1.0, Domestic EBITDA is greater
than $0 and pro forma Availability is greater than the product of (i) 0.25,
multiplied by (ii) the lesser of (A) the aggregate amount of Revolver
Commitments or (B) the sum of the Accounts Formula Amount, plus the Inventory
Formula Amount, minus the Availability Reserve.  Notwithstanding anything to the
contrary contained herein, Group may make (a) open market purchases of its own
Equity Interests substantially contemporaneously with its receipt of the
proceeds of Upstream Payments from its Foreign Subsidiaries, in an amount not to
exceed $15,000,000 in the aggregate during the term of this Agreement and (b)
Distributions during any four (4) Fiscal Quarter period in an
 
 
 
3

--------------------------------------------------------------------------------

 
 
aggregate amount not to exceed $4,000,000, provided, that, Distributions during
the period from February 1, 2011 through July 17, 2012 shall not exceed
$5,500,000 in the aggregate and, provided further, that, in the case of this
clause (b), (i) at the time of the declaration and making of any such
Distribution, no Event of Default has occurred and is continuing and (ii) upon
giving effect to the making of any such Distribution, for the four (4) Fiscal
Quarter period most recently ended prior to the proposed date of such
Distribution for which financial statements and a Compliance Certificate have
been delivered to Agent in accordance with Section 10.1.2(a), (b) or (d), as
applicable, the Consolidated Fixed Charge Coverage Ratio (including, for this
purpose, such proposed Distribution, and excluding, for this purpose, (x) the
charge of not more than $23,800,000 related to the closure of Borrowers’ 31
boutique stores in June 2010 and (y) an Inventory writedown of not more than
$25,000,000 in the Fiscal Quarter ending January 31, 2012 related to Borrowers’
melting down of approximately $30,000,000 of watch Inventory and discontinuation
of the manufacture of watch movements) is greater than 1.25 to 1.0 and pro
forma Availability is greater than $12,500,000.”
 

SECTION 4. REPRESENTATIONS, WARRANTIES AND COVENANTS.

 
Borrowers hereby represent, warrant and covenant with and to Agent and Lenders
as follows:
 
4.1  Representations in Loan Documents.  Each of the representations and
warranties made by or on behalf of Borrowers to Agent and Lenders in any of the
Loan Documents was true and correct when made and in all material respects is
true and correct on and as of the date of this Amendment with the same full
force and effect as if each of such representations and warranties had been made
by or on behalf of Borrowers on the date hereof and in this Amendment (other
than such representations and warranties that relate solely to a specific prior
date).
 
4.2  Binding Effect of Documents.  This Amendment and the other Loan Documents
have been duly executed and delivered to Agent by Borrowers and are in full
force and effect, as modified hereby.
 
4.3  No Conflict, Etc.  The execution, delivery, and performance of this
Amendment by Borrowers will not violate any requirement of law or contractual
obligation of any Borrower and will not result in, or require, the creation or
imposition of any Lien on any of any Borrower’s properties or revenues, other
than Permitted Liens.
 
4.4  No Default or Event of Default.  No Default or Event of Default exists
immediately prior to, or will exist immediately after, the execution of this
Amendment and the other documents, instruments and agreements, if any, executed
and delivered in connection herewith.
 
SECTION 5.  
CONDITIONS TO EFFECTIVENESS OF THIS AMENDMENT.

 
The effectiveness of the terms and provisions of this Amendment shall be subject
to the receipt by Agent of (a) an original of this Amendment, duly authorized,
executed and delivered by Borrowers, Agent and Lenders, (b) a fee, for the Pro
Rata benefit of Lenders, in the amount of $50,000, which fee (i) shall be fully
earned and due and payable, and charged by Agent to Borrowers’ account, on the
date hereof and (ii) shall not be subject to refund, rebate or proration for any
reason whatsoever, and (c) such other documents, instruments and agreements as
Agent in its discretion deems reasonably necessary, all in form and substance
satisfactory to Agent.
 
 
4

--------------------------------------------------------------------------------

 
 
 

SECTION 6.  PROVISIONS OF GENERAL APPLICATION.

 
6.1  Effect of this Amendment.  Except as modified pursuant hereto, and pursuant
to the other documents, instruments and agreements, if any, executed and
delivered in connection herewith, no other changes or modifications to the Loan
Documents are intended or implied and in all other respects the Loan Documents
are hereby specifically ratified, restated and confirmed by all parties hereto
as of the effective date hereof.  To the extent of conflict between the terms of
this Amendment and the other Loan Documents, the terms of this Amendment shall
control.  Any Loan Document amended hereby shall be read and construed with this
Amendment as one agreement.
 
6.2  Costs and Expenses.  Borrowers absolutely and unconditionally agree to pay
to Agent, on demand by Agent at any time and as often as the occasion therefor
may require, whether or not all or any of the transactions contemplated by this
Amendment are consummated: all reasonable fees and disbursements of any counsel
to Agent in connection with the preparation, negotiation, execution, or delivery
of this Amendment and any documents, instruments and agreements delivered in
connection with the transactions contemplated hereby and all reasonable expenses
which shall at any time be incurred or sustained by Agent as a consequence of or
in any way in connection with the preparation, negotiation, execution, or
delivery of this Amendment and any documents, instruments and agreements
prepared, negotiated, executed or delivered in connection with the transactions
contemplated hereby.
 
6.3  No Third Party Beneficiaries.  The terms and provisions of this Amendment
shall be for the benefit of the parties hereto and their respective successors
and assigns; no other Person shall have any right, benefit or interest under
this Amendment.
 
6.4  Further Assurances.  The parties hereto shall execute and deliver such
additional documents and take such additional action as may be reasonably
necessary or desirable to effectuate the provisions and purposes of this
Amendment.
 
6.5  Binding Effect.  This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.
 
6.6  Merger.  This Amendment sets forth the entire agreement and understanding
of the parties with respect to the matters set forth herein.  This Amendment
cannot be changed, modified, amended or terminated except in a writing executed
by the party to be charged.
 
6.7  Survival of Representations and Warranties.  All representations and
warranties made in this Amendment or any other document, instrument or agreement
furnished in connection with this Amendment shall survive the execution and
delivery of this Amendment and the other documents, instruments and agreements,
and no investigation by Agent or any closing shall affect such representations
and warranties or the right of Agent and Lenders to rely upon them.
 
6.8  Severability.  Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment.
 
6.9  Reviewed by Attorneys.  Borrowers represent and warrant to Agent and
Lenders that they (a) understand fully the terms of this Amendment and the
consequences of the execution and delivery of this Amendment, (b) have been
afforded an opportunity to have this Amendment reviewed by, and to discuss this
Amendment and each document, instrument and agreement executed in connection
herewith with, such attorneys and other persons as Borrowers may wish, and (c)
have entered into this Amendment and executed and delivered all documents in
connection herewith of their own free will and accord and without threat, duress
or other coercion of any kind by any Person.  The parties hereto acknowledge and
agree that neither this Amendment nor the other documents, instruments and
 
 
 
5

--------------------------------------------------------------------------------

 
 
agreements executed pursuant hereto shall be construed more favorably in favor
of one than the other based upon which party drafted the same, it being
acknowledged that all parties hereto contributed substantially to the
negotiation and preparation of this Amendment and the other documents,
instruments and agreements executed pursuant hereto or in connection herewith.
 
6.10    Governing Law; Consent to Jurisdiction and Venue. 
 
(a)   THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS OTHERWISE SPECIFIED,
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO
ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO
NATIONAL BANKS).
 
(b)   EACH BORROWER HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF ANY
FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER THE STATE OF NEW
YORK, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY LOAN DOCUMENTS,
AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH
COURT.  EACH BORROWER IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES
THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION,
VENUE OR INCONVENIENT FORUM.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 14.3.1 of the Loan
Agreement.  Nothing herein shall limit the right of Agent or any Lender to bring
proceedings against any Obligor in any other court, nor limit the right of any
party to serve process in any other manner permitted by Applicable Law.  Nothing
in this Agreement shall be deemed to preclude enforcement by Agent of any
judgment or order obtained in any forum or jurisdiction.
 
6.11    Waivers.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH
BORROWER WAIVES (A) THE RIGHT TO TRIAL BY JURY (WHICH AGENT AND EACH LENDER
HEREBY ALSO WAIVES) IN ANY PROCEEDING OR DISPUTE OF ANY KIND RELATING IN ANY WAY
TO ANY LOAN DOCUMENTS, OBLIGATIONS OR COLLATERAL; (B) PRESENTMENT, DEMAND,
PROTEST, NOTICE OF PRESENTMENT, DEFAULT, NON-PAYMENT, MATURITY, RELEASE,
COMPROMISE, SETTLEMENT, EXTENSION OR RENEWAL OF ANY COMMERCIAL PAPER, ACCOUNTS,
DOCUMENTS, INSTRUMENTS, CHATTEL PAPER AND GUARANTIES AT ANY TIME HELD BY AGENT
ON WHICH SUCH BORROWER MAY IN ANY WAY BE LIABLE, AND HEREBY RATIFIES ANYTHING
AGENT MAY DO IN THIS REGARD; (C) NOTICE PRIOR TO TAKING POSSESSION OR CONTROL OF
ANY COLLATERAL; (D) ANY BOND OR SECURITY THAT MIGHT BE REQUIRED BY A COURT PRIOR
TO ALLOWING AGENT TO EXERCISE ANY RIGHTS OR REMEDIES; (E) THE BENEFIT OF ALL
VALUATION, APPRAISEMENT AND EXEMPTION LAWS; (F) ANY CLAIM AGAINST AGENT OR ANY
LENDER, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL,
EXEMPLARY OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) IN ANY
WAY RELATING TO ANY ENFORCEMENT ACTION, OBLIGATIONS, LOAN DOCUMENTS OR
TRANSACTIONS RELATING THERETO; AND (G) NOTICE OF ACCEPTANCE HEREOF.  Each
Borrower acknowledges that the foregoing waivers are a material inducement to
Agent and Lenders entering into this Agreement and that Agent and Lenders are
relying upon the foregoing in their dealings with Borrowers.  Each Borrower has
reviewed the foregoing waivers with its legal counsel and has knowingly and
voluntarily waived its jury trial and other rights following consultation with
legal counsel.  In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.
 
 
 
6

--------------------------------------------------------------------------------

 
 
6.12    Counterparts.  This Amendment may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract.  This Amendment shall become effective when Agent
has received counterparts bearing the signatures of all parties
hereto.  Delivery of a signature page of this Amendment by telecopy or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Amendment.
 
[Signature page follows]
 
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first written above.
 

 
BORROWERS:
 
MOVADO GROUP, INC.
 
 
By: /s/ Sallie A. DeMarsilis
Title: Senior Vice President, Chief Financial Officer
 
 
MOVADO GROUP DELAWARE HOLDINGS
CORPORATION
 
 
By: /s/ Timothy F. Michno
Title: General Counsel
 
 
MOVADO LLC
 
 
By: /s/ Timothy F. Michno
Title: General Counsel
 
 
MOVADO RETAIL GROUP, INC.
 
By: /s/ Sallie A. DeMarsilis
Title: Vice President, Treasurer
 
 
AGENT AND LENDER:
 
BANK OF AMERICA, N.A.,
as Agent and a Lender
 
 
By: /s/ Robert Mahoney
Title: Senior Vice President
 
 
LENDER:
 
BANK LEUMI USA,
as a Lender
 
 
By: /s/ Anthony Tullo
Title: Vice President
 

 
 
 
Amendment No. 1 to Loan and Security
Agreement